 

 

Case 5:19-mj-00123-BQ Document 7 Filed 08/01/19 Page1lof3 PagelD 10

 
 

IN THE UNITED STATES DISTRICT COURT

9

FOR THE NORTHERN DISTRICT OF TEXAS 22!94US -1 PM 4:95

LUBBOCK DIVISION YW
DEPUTY tliex UM NN

UNITED STATES OF AMERICA
Vv. No. 5:19-MJ-123
WILLIAM PATRICK WILLIAMS
MOTION FOR PRETRIAL DETENTION
The United States asks for the pretrial detention of Defendant under Title 18,
United States Code, Sections 3142(e) and 3 142(f).

1. Eligibility of Case. This case is eligible for a detention order under
18 U.S.C. § 3142(f) because it is a case that involves:

A crime of violence as defined in 18 U.S.C. § 3156(a)(4), violation
of section 1591, or federal crime of terrorism for which the
maximum sentence is 10 years or more. (18 U.S.C. § 3142(f)(1)(A)).
An offense for which the maximum sentence is life imprisonment or
death. (18 U.S.C. § 3142(f)(1)(B)).
A Controlled Substances Act offense for which the maximum
sentence is 10 years or more. (18 U.S.C. § 3142(f)(1)(C)).
A felony that was committed after the defendant had been convicted
of two or more prior federal offenses described in 18 U.S.C.
§ 3142(f)(1)(A)-(C), or comparable state or local offenses. (18
U.S.C. § 3142(f)(1)(D)).
A felony that involves a minor victim or failure to register as a sex
offender. (18 U.S.C § 3142(f)(1)(E)).
X__A felony that involves the possession or use of a firearm, destructive
device, or any other dangerous weapon. (18 U.S.C § 3142(f(1)(E)).
X___A serious risk defendant will flee. (18 U.S.C. § 3142(f)(2)(A)).
X__A serious risk defendant will obstruct or attempt to obstruct justice,
or threaten, injure, or intimidate, or attempt to threaten, injure, or
intimidate a prospective witness or juror. (18 U.S.C. § 3142

(f)(2)(B)).

Motion for Pretrial Detention — Page 1

 
 

 

Case 5:19-mj-00123-BQ Document 7 Filed 08/01/19 Page 2of3 PagelD 11

2. Reason for Detention. The Court should detain defendant, under 18 U.S.C.
§ 3142(e), because no condition or combination of conditions will
reasonably assure:

X___ Defendant’s appearance as required.
X__ Safety of any other person and the community.

3. Rebuttable Presumption. The United States will invoke the rebuttable
presumption against defendant under 18 U.S.C. § 3 142(e). The
presumption applies because there is:

A Controlled Substances Act offense for which the maximum
sentence is 10 years or more. (18 U.S.C. § 3 142(e)(3)(A)).

An offense under Title 18, United States Code, Sections 924(c),
956(a), or 2332b. (18 U.S.C. § 3142(e)(3)(B)).

A federal crime of terrorism for which the maximum sentence is 10
years or more. (18 U.S.C. § 3142(e)(3)(C)).

An offense in Chapter 77 of Title 18 (human trafficking) for which
the maximum sentence is 20 years or more. (18 U.S.C.

§ 3142(e)(3)(D))

Previous conviction for “eligible” offense committed while on
pretrial bond. (18 U.S.C. § 3142(e)(2)).

a qualifying offense involving a minor victim. (18 U.S.C.

§ 3142(e)(3)(E)).

4. Time for Detention Hearing. The United States requests the Court conduct
the detention hearing:

At first appearance.

X__ After continuance of three days.
Moot at this time as defendant is in state custody. Hearing requested
if detention becomes a viable issue.

Motion for Pretrial Detention — Page 2

 
 

 

Case 5:19-mj-00123-BQ Document 7 Filed 08/01/19 Page 3of3 PagelD 12

5. Eligibility for 10-Day Temporary Detention: The court may temporarily
detain the defendant to permit revocation of conditional release,
deportation, or exclusion because:

A. i) The defendant is, and was at the time the offense was committed:

on release pending trial for a felony under federal, state, or local
law (18 U.S.C. § 3142(d)(1)(A)(i));

on release pending imposition or execution of sentence, appeal of
sentence or conviction, or completion of sentence, for any offense
under federal, state, or local law (18 U.S.C. § 3142(d)(1)(A)(ii));
on probation or parole for any offense under federal, state, or local
law (18 U.S.C. § 3142(d)(1)(A)(iii)); or

ii) The defendant is not a citizen of the United States or lawfully
admitted for permanent residence as defined at 8 U.S.C.
§ 1101(a)(20) (18 U.S.C. § 3142(d)(1)(B));

B. And the defendant:

may flee; or
pose a danger to any other person or the community.

Respectfully submitted,

ERIN NEALY COX
UNITED STATES ATTORNEY

co. iN,
/ \ i | 1] \

i \el brow he \ el ;
JEFFRBY R. HWAG a
Assistant United States Attorney

West Texas Branch Chief

Texas State Bar No. 24027064

1205 Texas Avenue, Suite 700
Lubbock, Texas 79401

Telephone: 806.472.7559
Facsimile: 806.472.7394

E-mail: jeffrey.haag@usdoj.gov

Motion for Pretrial Detention — Page 3

 
